Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments submitted on 08/24/2021 have been fully considered and are persuasive.  The 35 USC 101 rejection is withdrawn because the claimed configuration with identification module, as a whole, is not well-known, ordinary, and routine.  Moreover, based on the instant amendment, a new ground of rejection is entered as teaching a dip switching configuration for providing identifying information, infra analysis.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Emmons et al. (PG/PUB 20170234569) in view over Stefanski et al. (PG/PUB 20130087629) in view over  Williams (USPN 7844764)  

Claim 1:
 Emmons et al. teaches an environmental control device (ABSTRACT, Figure 1) but does not expressly teach the head unit, display, and DIP switch limitations as described below.  However, Stefanski teaches the head unit and display limitations as described below and Williams teaches the dip switch limitations. 

a wall plate (Emmons, 0002, Figure 15-146) comprising:
a thermostat connection block (Emmons, Figure 15-150); and
an identification (ID) device (Emmons, Figure 15-152)
 wherein the ID device includes one or more of a resistor network or a DIP switch (Williams, Figure 3-112)
a head unit (Stefanski, 0002) comprising:
a memory (Stefanskim 0054, 0055)
a wall plate connection block configured to communicatively couple the head unit to the wall plate (Stefanski, Figure 3A connected to Figure 3B)

processing circuitry (Emmons, 0054-55, Figure 3A) configured to: 
determine an identification value from the ID device ((Emmons ,0004-0005, 0086, see back plate memory comprising configuration data, where the identification value corresponds to at least “information about the HVAC system that is to be controlled.”), by measuring one or more of a resistance of the resistor network or a DIP switch value of the DIP switch  (see Williamsn for reading at least address and configuration and type (Williams, Figure 3-112, 114, Col 4 lines 1-10 e.g. see address selector switch, see also unit type, Col 4 lines 36-42)
based on the identification value, determining information defining environmental control equipment to which the wall plate is configured to connect ((Emmons 0086, see identification of HVAC system that is to be controlled)
based on the identification value, automatically configure one or more setup parameters for the environmental control device (Emmons, 0086, see at least thermostat settings)
customize a presentation of setup parameters for the head unit based on the identification value and the environmental control equipment to which the wall plate is configured to connect (Stefanski, 0044, see displaying stored data via display interface, see also displaying wiring data, see also Figure 18A and Figure 18B for displaying equipment identification.  The limitation “customize” is not further detailed and interpreted as presenting the parameters via the available display space)

Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Emmons, Stefanski, and Williams would achieve an expected and predictable result via obtaining identification values via the memory Emmons via the processor based memory of Stefanski and/or reading DIP switch settings indicating unit type and address.  One of ordinary skill in the art would be motivated to combine Stefanski with Emmons and Williams to facilitate user installation of a thermostat, as per Stefanski, ABSTRACT, while also facilitating installation, as per Williams, Background. 

Claim 2. 
  Emmons teaches the environmental control device of claim 1, wherein the identification device includes one or more of: a resistor network, an integrated circuit, a computer readable storage device, or a DIP switch (Emmons, see memory as reading on computer readable storage device, figure 15-152)


Claim 3:
Emmons teaches the environmental control device of claim 1, wherein the environmental control equipment comprises one or more of: a gas furnace, a heat pump, a radiant heat system, a boiler, a high volt baseboard, an electric heating unit, and a humidifier (Emmons, 0055)

Claim 6
Emmons teaches the environmental control device of claim 1, wherein the wall plate further comprises a field wire connection block configured to connect the wall plate to a heating, ventilation and air conditioning (HVAC) appliance, wherein the thermostat connection block, wall plate connection block, and field wire connection block communicatively couple the processing circuitry to the HVAC appliance (4569- Figure 15)

Claim 18. 
  A head unit configured as an environmental control device, the head unit comprising:
a memory (supra claim 1)
a wall plate connection block configured to communicatively couple the head unit to the wall plate; (supra claim 1)
processing circuitry configured to:
communicate with an identification (ID) device via the wall plate connection block; (supra claim 1)
, wherein the ID device includes one or more of a resistor network or a DIP switch, supra claim1

determine an identification value from the ID device; (supra claim 1)
by measuring one or more of a resistance of the resistor network or a DIP switch value of the DIP switch, supra claim 1
based on the identification value, determining information defining environmental control equipment to which the head unit is configured to connect via the wall plate connection block; (supra claim 1)

based on the identification value, automatically configure one or more setup parameters for the environmental control device; and(supra claim 1)

customize a presentation of setup parameters for the head unit based on the identification value and the environmental control equipment to which the wall plate is configured to connect. (supra claim 1)

claim 18 is rejected under the same rationale and combination of prior art as claim 1

claim 19. 
The head unit of claim 18, wherein the identification device includes one or more of: a resistor network, an integrated circuit, a computer readable storage device, or a DIP switch (Emmons, see memory as reading on computer readable storage device, figure 15-152)



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Emmons et al. (PG/PUB 20170234569) in view over Stefanski et al. (PG/PUB 20130087629) in view over  Williams (USPN 7844764)   in view over Wagner (PG/PUB 20200208864)
Claim 4
Emmons teaches the environmental control device of claim 1 but does not expressly teach the look-up table and association limitations as described below.  Wagner teaches the look-up table and associating limitations as described below.

 wherein the memory stores a look up table that associates a plurality of identification values with different values for setup parameters of the environmental control device (see Wagner as teaching the look-up table for associating input and output values, 0118, and see Emmons as teaching a memory)
  
Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Emmons, as modified by Stefanski, and Wagner, would achieve an expected and predictable result comprising wherein the memory stores a look up table that associates a plurality of identification values with different values for setup parameters of the environmental control device.  One of ordinary skill in the art would be motivated to combine Wagner to facilitate thermostat installation, 0002.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Emmons et al. (PG/PUB 20170234569) in view over Stefanski et al. (PG/PUB 20130087629) in view over  Williams (USPN 7844764)   in view over Goodman (USPN 9714771)
Claim 5. 
  Emmons, as modified by Stefanski, teaches the environmental control device of claim 1, but does not teach the transceiver and remote device limitations as described below.  Goodman teaches the transceiver and remote device limitations as described below.   

wherein the head unit further comprises transceiver circuitry configured to transmit the identification value to a remote device, and in response, receive from the remote device the one or more setup parameters for the environmental control device (see Goodman as comprising a transceiver, Figure 2-214, for receiving from a remote device, Figure 2-260, one or more set-up parameters, see configuration information, ABSTRACT, Col 3 lines 31-67, see also Col 9 lines 35-60, see also Emmons for identifying component type, 0084, 0086, see also Goodman for identifying configuration based on type, ABSTRACT)

Accordingly, one of ordinary skill in the art combining the teachings of Emmons, as modified by Stefanski, with Goodman would achieve an expected and predictable result comprising head unit further comprises transceiver circuitry configured to transmit the identification value to a remote device, and in response, receive from the remote device the one or more setup parameters for the environmental control device.  One of ordinary skill in the art adapting the head unit of Strfanski with the transceiver and associated functions of Goodman for obtaining configuration data based on identifying component type of Emmons, would realize an improved invention.  One of ordinary skill in the art would apply Goodman to determine compatible configurations, as described in Goodman, Col 1lines 29-39.

Claims 7-8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Emmons et al. (PG/PUB 20170234569) in view over Stefanski et al. (PG/PUB 20130087629) in view over  Williams (USPN 7844764)   in view over Hamber et al. (PG/PUB 2018/0227172)

Claim 7
 Emmons teaches the environmental control device of claim 1 but does not expressly teach the limitations, in combination, as descried below.  Hamber et al. teaches the limitations as described below.
   further comprising communication circuitry (ABSTRACT, Figure 4-407, Figure 8, Figure 10)
wherein the one or more setup parameters for the environmental control device comprise parameters of a communication protocol (ABSTRACT, Figure 8, Figure 10, see communication protocols)
wherein the processing circuitry is configured to determine the parameters of the communication protocol based on the identification value (ABSTRACT, Figure 8, Figure 10, see communication protocol based on identified device type)
configure the communication circuitry based on the determined parameters of the communication protocol (ABSTRACT, Figure 8, Figure 10. claim 1)

Accordingly, one of ordinary skill in the art combing the teachings of Hamber with Emmons, as modified by Stefanski, would achieve an expected and predictable result comprising: ommunication circuitry. wherein the one or more setup parameters for the environmental control device comprise parameters of a communication protocol, wherein the processing circuitry is configured to determine the parameters of the communication protocol based on the identification value , and configure the communication circuitry based on the determined parameters of the communication protocol.  One of ordinary skill in the art adapting the thermostat unit to comprise the communication circuitry of Hamber would realize an improved invention via determining a communication protocol as a function of equipment identification.  One of ordinary skill in the art would be motivated to apply Hamber to account for various protocols due to different technologies and standards, as described, 0002

   
Claim 8 
 Emmons, as modified, teaches the environmental control device of claim 7, wherein the communication protocol comprises a WiFi protocol (Hamber et al., 0038- last two lines)


Claim 20. The head unit of claim 18,
wherein the environmental control device comprises communication circuitry;
wherein the one or more setup parameters for the environmental control device comprise parameters of a communication protocol, supra claim 7
the method further comprising, determining, by the processing circuitry, the parameters of the communication protocol based on the identification value and supra claim 7 
configuring the communication circuitry based on the determined parameters of the communication protocol, wherein the communication protocol comprises a WiFi protocol. Supra claim 7

Claim 20 is rejected under the same rationale and combination of prior art as claim 7.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Emmons et al. (PG/PUB 20170234569) in view over Stefanski et al. (PG/PUB 20130087629) in view over  Williams (USPN 7844764)   in view over Einaudi (PG/PUB 20170060388)

Claim 9
Emmons teaches the environmental control device of claim  but does not expressly teach the limit the presentation as described.  Einaudi teaches the limit the presentation as described.
  wherein to customize a presentation of setup parameters comprises to limit the presentation of the setup parameters for the head unit based on the identification value and the environmental control equipment to which the wall plate is configured to connect, wherein limiting the presentation of setup parameters simplifies a setup process for the environmental control device (see Emmons, as modified by Stefanski for displaying setup parameters and see Einaudi as teaching the limit parameters, 0046, 0048)

Accordingly, one of ordinary skill in the art combining the teachings of Einaudi with Emmons, as modified by Stefanski, would achieve an expected and predictable result comprising customize a presentation of setup parameters comprises to limit the presentation of the setup parameters for the head unit based on the identification value and the environmental control equipment to which the wall plate is configured to connect, wherein limiting the presentation of setup parameters simplifies a setup process for the environmental control device.  One of ordinary skill in the art would be motivated to apply Einaudi to reduce clutter, as described by Inaudi, 0007.



Claims 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Emmons et al. (PG/PUB 20170234569) in view over Stefanski et al. (PG/PUB 20130087629) in view over  Williams (USPN 7844764)   in view over Katsch (USPN 6697884)  in view over Goodman (USPN 9714771)
Claim 10
Emmons teaches a method for configuring an environmental control device but does not describe the connection determination, query response, presentation,  processing circuitry function, wall plate characteristic, and DIP  limitations.  However, Katsch teaches the connection determination and query response limitations; Stefanski teaches the presentation and processing circuitry limitations; and Goodman teaches the wall plate characteristic limitations.  Williams teaches the DIP switch limitations as decribed below

determining, by processing circuitry of the environmental control device, whether a wall plate to which the environmental control device is connected includes an identification (ID) device (see Katsch, ABSTRACT, as teaching whether a new device is connected before querying, and see Stefanski for interfacing, via processing circuitry of a head unit, to a memory device of a backplate of Emmons for obtaining identification values, supra claim 1 combination) , wherein the ID device includes one or more of a resistor network or a DIP switch 

in response to determining that the wall plate includes the ID device, query the ID device (Katsch, ABSTRACT, see in response to determining a valid device connection, analogous to the memory connection between the head unit and backplate of Emmons and Stefanski, obtaining configuration information of the device), querying the ID device including measuring one or more of a resistance of a resistor network or a DIP switch value of the DIP switch , supra claim 1

based on the query, determining, by the processing circuitry, an identification value from the ID device, wherein the identification value includes information defining environmental control equipment to which the wall plate is configured to connect (Katsch, ABSTRACT, see obtaining configuration information from a connected device, see interfacing a head unit to a backplate with memory containing identification values, as described by Emmons and Stefanski, 

based on the identification value, determining, by the processing circuitry, the type, and characteristics of the wall plate (Goodman, see obtaining wall plate characteristics (e.g. wiring diagram, for example, Col 4 lines 4-36)

performing, by the processing circuitry, setup functions for the environmental control device, wherein the processing circuitry customizes a presentation of setup parameters for the HVAC control device based on the identification value and the environmental control equipment to which the wall plate is configured to connect (Stefanski, 0044, see displaying stored data via display interface, see also displaying wiring data, see also Figure 18A and Figure 18B for displaying equipment identification)

Accordingly, one of ordinary skill in the art combining the teachings of Katsch, Emmons, Stefanski, and Goodman would achieve an expected and predictable result comprising presenting setup parameters obtained by the processing circuitry of Stefanski responsive to determining a memory is connected, as per Emmons and Katsch, for presentation via Stefanski.  One of ordinary skill in the art would be motivated to combine the prior art for determining valid device connections, obtaining configuration data upon connecting to a valid, connected memory, and presenting obtained setup parameters to automatically facilitate device setup and installation.

Claim 10 is rejected under the same rationale and combination of limitations set forth in claim 1.

Claim 11. 
  Emmons teaches the method of claim 10, wherein the ID device is selected from one of: a resistor network, an integrated circuit, a computer readable storage device, or a DIP switch ((Emmons, see memory as reading on computer readable storage device, figure 15-152)
Claim 12
Emmons teaches the method of claim 10, wherein the characteristics of the wall plate include connections for one or more of: a gas furnace, a heat pump, a radiant heat system, a boiler, a high volt baseboard, an electric heating unit, and a humidifier (supra claim 10 analysis, see Goodman for at least a wiring diagram connection for a furnace, Col 2 lines 1-10, Col 2 lines 55-67 thru. Col 3 lines 32., Col 4 lines 5-67)


Claim 14. 
Emmons, as modified by Goodman, teaches the method of claim 10, further comprising,
communicating with a remote device; and
receiving from the remote device the one or more setup parameters for the environmental control device (see Goodman as comprising a transceiver, Figure 2-214, for receiving from a remote device, Figure 2-260, one or more set-up parameters, see configuration information, ABSTRACT, Col 3 lines 31-67, see also Col 9 lines 35-60, see also Emmons for identifying component type, 0084, 0086, see also Goodman for identifying configuration based on type, ABSTRACT) 




Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Emmons et al. (PG/PUB 20170234569) in view over Stefanski et al. (PG/PUB 20130087629) in view over  Williams (USPN 7844764)   in view over Katsch (USPN 6697884) in view over Goodman (USPN 9714771) in view over Wagner (PG/PUB 20200208864)
Claim 13
   The method of claim 10, wherein the processing circuitry is configured to store at memory location coupled to the processing circuitry, a look up table that associates a plurality of identification values with different values for setup parameters of the environmental control device (supra claim 4 analysis)

Claim 13 is rejected under the same rationale as claim 4 for employing a look-up table.

Claim 15. 
Emmons teaches the method of claim 10, further comprising:
comparing, by the processing circuitry, the identification value to a lookup table stored at a memory location operatively coupled to the processing circuitry, wherein the lookup table associates a plurality of identification values with different values for setup parameters of the environmental control device, supra claim 4

claim 15 is rejected under the rationale as claim 4 for employing the claimed look-up table limitations


Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Emmons et al. (PG/PUB 20170234569) in view over Stefanski et al. (PG/PUB 20130087629) in view over  Williams (USPN 7844764)   in view over Katsch (USPN 6697884)  in view over Goodman (USPN 9714771) in view over Hamber et al. (PG/PUB 2018/0227172)

Claim 16. 
   The method of claim 10,
wherein the environmental control device comprises communication circuitry;
wherein the one or more setup parameters for the environmental control device comprise parameters of a communication protocol, 
the method further comprising, determining, by the processing circuitry, the parameters of the communication protocol based on the identification value and
configuring the communication circuitry based on the determined parameters of the communication protocol.

Claim 16 is rejected under the rationale as presented in claim 7.

Claim 17
    The method of claim 16, wherein the communication protocol comprises a WiFi protocol (supra claim 8)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See configuration based thermostat installation
20170364106 20170292729-Figure 5  

  20200041154  20190391572-0043 0027   20180267794-0102  

Communication protocol
 20190145649  


Dip switches
5519878  11487259 20200050161  20190023205 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/Patent Examiner, Art Unit 2117